Citation Nr: 0011616	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to a compensable rating for residuals of a 
left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1960 to 
December 1962.

The issues on appeal arise from a July 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  By this rating decision, 
the RO granted service connection for a left ankle disability 
and assigned a noncompensable rating effective from April 14, 
1997.  By the same rating decision, the RO also denied 
service connection for a fracture of the right ankle.  

The Board of Veterans' Appeals (Board) notes that on a Form 9 
filed in October 1997, the veteran indicated that he wanted 
to testify at the RO before a local hearing officer.  This 
hearing was scheduled to take place in March 1999, but, after 
having received notice of the hearing by mail, the veteran 
failed to appear.


FINDINGS OF FACT

1.  The appellant's claim concerning service connection for a 
right ankle fracture is well grounded, and the VA has met its 
duty to assist in developing the facts pertinent to this 
claim.

2.  It is not at least as likely as not that any current 
right ankle condition had its onset during the veteran's 
military service.  

3.  The veteran's claim for an increased rating for his left 
ankle disability is plausible; all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
has been obtained by the RO.

4.  The veteran's residuals of a left ankle fracture are not 
productive of any limitation of motion or ankylosis. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim concerning 
service connection for a right ankle fracture, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).

2.  A right ankle condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  

3.  The veteran has stated a well-grounded claim for a 
compensable rating for residuals of a left ankle fracture, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).

4. The criteria for the assignment of a compensable percent 
rating for residuals of a left ankle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran underwent an enlistment examination in December 1959.  
Prior to the examination, the veteran denied any history of 
swollen or painful joints, arthritis or rheumatism, bone, 
joint, or other deformity, lameness, or foot trouble.  Upon 
examination, the veteran's feet and lower extremities were 
normal.  He did indicate that glass was removed from his 
right foot.  No disabling condition was noted with regard to 
this injury.

A medical notation dated in October 1960 indicated that the 
veteran had slipped and twisted his left ankle.  Observation 
was negative for a fracture, although the veteran was 
transferred to a hospital.  The hospital report indicates 
that the veteran was running at full speed on his way to the 
mess hall on October 27, 1960, when he came to a three foot 
drop off.  Just before jumping down, as the veteran was 
putting his left foot down to thrust off, his left ankle 
slipped in the mud and he felt a "sickening crack in his 
left ankle."  The veteran then fell to the driveway three 
feet below, but the damage had been done in the slipping.  
The veteran stated that he had always had weak ankles and had 
sprained them repeatedly, stating that he would get a 
sprained ankle about once a year.  There was no history of 
any severe trauma, however, to either ankle that the veteran 
could recall.  

Upon examination, the veteran had a "very swollen left 
ankle."  It was also noted that positive "findings were 
limited to the left ankle which was held fixed by the 
[veteran]."  X-rays "of the left ankle" revealed a marked 
soft tissue swelling over the latter malleolus and an oblique 
fracture of the distal fibula, which was quite widened.  The 
posterior malleolus or less than a third of the joint surface 
of the ankle was also fractured.  The ankle mortise appeared 
somewhat widened.  The veteran's ankle was placed in a cast.  
By the next day, the veteran had lost a considerable amount 
of swelling in the ankle.  However, the cast was not holding 
the ankle at a 90 degree angle; therefore, a new cast was 
applied.  However, it was felt that the veteran's ankle would 
probably need operative treatment.  In November 1960, the 
veteran was transferred to an orthopedic center in Frankfurt 
for further definitive care to his left ankle.  Prior to his 
discharge from the hospital, the veteran was diagnosed as 
having the following: "Fracture, simple, n.e.c., posterior 
and lateral malleoli, left ankle[.]  No artery or nerve 
involved."   

The service medical records also include the report from the 
Frankfurt facility, which again repeated the history relating 
to the veteran slipping and injuring his "left ankle."  Six 
weeks after admission, the cast was removed and the veteran 
began gentle range of motion exercises.  His progress was 
satisfactory.  In three weeks after the cast was removed, he 
was bearing full weight with no pain and good range of motion 
of the ankle.  Upon hospital discharge in January 1961, the 
veteran was diagnosed as having, in pertinent part, the 
following:

Fracture, simple, n.e.c., posterior and 
lateral malleoli of left ankle, no artery 
or nerve involvement, AI approx. 1130 
hours 27 Oct 60 at Conn Barracks, 
Schweinfurt, Germany, when the [veteran] 
slipped and fell while running to the 
mess-hall.  Treated, improved.  

In May 1961, the veteran sought outpatient treatment for an 
abrasion to his right knee.  In June 1962, the veteran sought 
treatment for a sprained right leg.  He was treated with heat 
and an Ace bandage, and given light duty for one day.  

In November 1962, the veteran was examined for separation 
purposes.  Prior to the examination, the veteran denied any 
history of swollen or painful joints, arthritis or 
rheumatism, bone, joint, or other deformity, lameness, or 
foot trouble.  Upon examination, the veteran's feet and lower 
extremities were normal.  

Service medical records also reflect that the veteran 
underwent an examination in May 1977, for purposes of 
enlistment in the Reserves.  Prior to the examination, the 
veteran denied any history of swollen or painful joints, 
arthritis or rheumatism, bone, joint, or other deformity, 
lameness, or foot trouble.  Upon examination, the veteran's 
feet and lower extremities were normal.  

In April 1997, the veteran filed a claim for service 
connection.  He reported that he had injured his right ankle 
while running to the mess hall in 1960, and that since 
discharge, it had been broken numerous times.  The veteran 
did not indicate that he was seeking service connection for 
any left ankle disability.

In May 1997, private medical records were with the claims 
file.  These records are dated between March 1991 and 
February 1996.  They reflect, in part, treatment for a 
fracture of the right ankle occurring in March 1991, a right 
ankle sprain occurring in September 1992, a fall due to his 
right ankle instability occurring in March 1994, and two 
separate right ankle injuries in December 1994.  These 
records do not reflect any complaints of or treatment for 
symptoms relating to the veteran's left ankle.

The claims file also contains a letter dated in June 1997 
from L. D. Mazefsky, M.D.  In this letter, Dr. Mazefsky 
stated as follows:

[The veteran] entered my practice in 
[August 1983] with a past history of 
previous ankle problems and ankle 
fracture dated back to his original 
injury when he fractured his ankle in the 
service severely.  Through out [sic] the 
years, he has had multiple episodes of 
ankle fracturing and severe spraining of 
this same exact ankle that he fractured 
severely. 

I had determined recently, as of August 
1996[,] that he was 90% disabled 
[permanently] from his [multiple] 
spraining and fracturing.  With this in 
mind, and with his original injury dating 
back to the military, it is a fair 
assumption that his post service injures 
are related to his original injury.   

In June 1997, the veteran underwent a general medical 
examination for VA purposes.  He complained of right ankle 
pain, and reported that he had fractured his right ankle in 
1961, while running to a mess hall.  The veteran recalled his 
in-service treatment, and also reported hat he fractured his 
right ankle in 1964, 1983, 1990, and March 1991.  In October 
1991, the veteran injured his right ankle, but there was no 
fracture.  He fractured his right ankle again in 1992 (which 
led to reconstructive surgery) and in 1994 (which resulted in 
an open reduction and internal fixation).  Upon examination, 
the veteran's posture was normal, although he was limping 
because of right ankle pain.  Range of motion of all joints 
was normal, except that the veteran had pain in the right 
ankle.  He could walk, extend, flex, abduct, and adduct, but 
he still had some pain in the right ankle.  There were two 
scars noted on the veteran's right leg, one of which was 
healed and extended from the lower third of the right leg 
peroneal lateral area to all the way past the ankle, down to 
the lateral part of the foot.  Following this examination, 
the veteran was diagnosed as having, in pertinent part, right 
ankle pain.

The veteran also underwent a joints examination for VA 
purposes in June 1997.  It was noted again that although he 
complained of pain in the right ankle, the veteran could "do 
all range of motion for the . . . ankle" (which ankle was 
not specified).  The veteran could put his foot 90 degrees to 
the body, but he could not flex or extend very well, or do a 
lateral inversion of the right ankle.  An X-ray of the right 
ankle (the report of which was subsequently associated with 
the claims file) indicated old healed fractures of the 
calcaneus and the distal shaft and lateral malleolus of the 
right fibula.  There was no evidence of recent fracture or 
dislocation of the right ankle.  There were also mild 
degenerative changes of the talotibial, talocalcaneal, 
talonavicular, and calcaneocuboid joints, as well as disuse 
osteoporosis.  The veteran was diagnosed as having status 
post open reduction/internal fixation for fractures of the 
right ankle.

In a written statement filed in October 1997, the veteran 
asserted as follows:

A decision was made on my compensation 
claim based on incorrect information.  
Service medical records used in the 
decision note a left ankle fracture in 
October 1960.  This is incorrect.  I did 
not fracture my left ankle.  My right 
ankle was fractured in October 1960.  
Separation examination of November 1962 
reports no history of left ankle injury 
because it was never injured.  My right 
ankle was fractured.  Reports from Dr. 
Mazefsky and Citizen's General Hospital 
show no complaint of left ankle because 
left ankle was never injured.  Service 
medical records of June 1962 report of 
right left leg strain.  This was due to 
the injury of October 1960.  I did not 
file a claim for my left ankle because it 
was never injured.  My right ankle was 
the ankle fractured in October 1960.  On 
June 3, 1997, a [VA] doctor examined and 
x-rayed my right ankle not my left 
because the left was not injured.  

By a July 1997 rating decision, the RO denied service 
connection for a right ankle fracture.  By the same rating 
decision, the RO granted service connection for residuals of 
a left ankle fracture and assigned a noncompensable rating 
effective from April 1997. 

The claims file reflects that the veteran's left ankle was X-
rayed in July 1999.  The X-ray revealed moderate degenerative 
joint disease involving the left ankle joint.  The bone 
appeared to be osteoporotic.  

A supplemental statement of the case was issued in August 
1999.

II.  Analysis

A.  Claim concerning service connection for a right ankle 
disability

The threshold question is whether the veteran has met his 
initial burden of presenting a well-grounded claim.  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), the Department of 
Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, medical evidence has been presented of a 
current right ankle disability.  The veteran has presented 
lay evidence, in the form of his written statement, that his 
current condition was first manifested in service, when he 
allegedly injured his right ankle while running to a mess 
hall.  Finally, there is medical evidence, in the form of the 
letter from Dr. Mazefsky, appearing to suggest to a nexus 
between the reported in-service events and the veteran's 
current right ankle condition.  Therefore, the veteran has 
submitted a well-grounded claim.  

Pursuant to 38 U.S.C.A. § 5107(a), once a claimant has 
submitted a well-grounded claim, the Board is required to 
assist that claimant in developing the facts "pertinent" to 
the claim.  38 C.F.R. § 3.159 (1996); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).  In this case, the Board finds 
that VA has fulfilled its duty to assist in developing the 
facts pertinent to the appellant's claim.  38 U.S.C.A. § 5107 
(West 1991).  The RO has obtained and reviewed the 
appellant's service medical records and pertinent private 
medical records, and has afforded the veteran a VA 
examination.  The RO has fulfilled its duty to assist.  

Under the criteria applicable, service connection will be 
granted for disability resulting from personal injury 
suffered or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, certain chronic diseases, including 
arthritis, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991); 38 
C.F.R. 
§ 3.307(d)(1999).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1997). 

As noted above, the veteran has submitted a letter from Dr. 
Mazefsky in an effort to establish that his current right 
ankle condition was first manifested in service.  

In Reonal v. Brown, 5 Vet. App. 458 (1993), the Court 
affirmed a Board determination that the veteran had not 
submitted new and material evidence to reopen his claim 
concerning service connection for a left leg condition.  In 
that case, service medical records revealed that prior to 
service, the veteran fell out of a tree and landed on his 
leg, and was bedridden for nine months thereafter.  During 
service, the veteran had been diagnosed as having an old, 
healed fracture of the femur which had existed prior to 
service.  He was subsequently medically discharged due to 
this disability.  The RO subsequently denied service 
connection for residuals of a fracture to the left femur, on 
the basis that this disability had preexisted the veteran's 
entry into service and had not been aggravated by service.  
In one of his attempts to reopen his claim, the veteran 
submitted a report from a private physician which indicated 
that the veteran had a left leg condition which had been 
acquired during the period of active duty.  The private 
physician also stated that this injury had been noted in the 
veteran's records upon his "separation" from a hospital on 
March 7, 1947.  The RO confirmed its prior denials to reopen 
the veteran's claim, and the Board affirmed.  

On appeal, the Court noted that the veteran's service medical 
records did not contain any separation record dated March 7, 
1949, nor did any other of the veteran's service medical 
records refer to an in-service injury to his left leg.  In 
affirming the Board's determination that new and material had 
not been submitted to reopen the veteran's claim, the Court 
noted that the key issue was the basis upon which the private 
physician's opinion had been made.  The Court found that an 
opinion based upon an inaccurate factual remise has no 
probative value.  Id. at 461.  

In the present case, the veteran's service medical records 
are intact, and there is no specific documentation of any 
right ankle injury in service.  Indeed, the service medical 
records clearly and repeatedly reflect that the veteran 
injured his left ankle in 1960, while running to a mess hall.  
The documents relating to the extensive medical treatment 
following this injury specifically and repeatedly reference 
the left ankle.  While the veteran did seek treatment in 1961 
for a right knee abrasion and in 1962 for a "sprained right 
leg," neither of the medical entries made contemporaneously 
to these treatments reference the right ankle in any way.  

Dr. Mazefsky's letter notes the veteran's "past history of 
previous ankle problems and ankle fracture dated back to . . 
. when he fractured his ankle in the service severely."  He 
goes on to state that it is a "fair assumption" that the 
veteran's subsequent injuries (presumably referring to the 
veteran's numerous post-service right ankle fractures) were 
related to the original injury to the "same exact ankle."  
However, the Board finds that Dr. Mazefsky's opinion is 
clearly based on statements made to him by the veteran.  The 
veteran's service medical records simply do not verify, to 
any degree whatsoever, the veteran's allegation that it was 
his right ankle that was injured in service.  Thus, the 
opinion provided by Dr. Mazefsky appears to be based upon an 
inaccurate factual premise, and therefore has no probative 
value. 

While the veteran himself has opined that his current right 
ankle condition was first manifested in service following his 
initial fracture while running to a mess hall, the Court has 
held that a lay person is not competent to offer an opinion 
on questions of medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nothing in 
the claims file indicates that the appellant is a health care 
professional, and the opinion he has offered is beyond his 
competence to make.  In sum, the evidence of record presented 
by the veteran is insufficient to show that his right ankle 
condition was incurred in or aggravated by service.  
Accordingly, under the circumstances, the veteran's claim 
concerning service connection for a right ankle disability is 
denied.

B.  Claim concerning a compensable rating

The veteran's claim concerning a compensable rating for 
residuals of a left ankle fracture is well grounded.  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran asserts that the symptoms 
of his left ankle disability are worse than evaluated by the 
RO and thus he has stated a well grounded claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the RO has obtained pertinent private 
medical records, and has afforded the veteran a VA 
examination and X-ray.  The RO has fulfilled its duty to 
assist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2.  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

Under applicable criteria, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation; and a 20 
percent evaluation requires marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  Ankylosis of 
either ankle warrants a 20 percent evaluation if the ankle is 
fixed in plantar flexion at an angle of less than 30 degrees; 
ankylosis of either ankle warrants a 30 percent evaluation if 
the ankle is fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
0 degrees and 10 degrees; and a 40 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle of more than 40 degrees, or in dorsiflexion at an angle 
of more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (1999).

Federal regulations further provide:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this present case, the claims file clearly reflects that 
the veteran has no symptoms of any left ankle residuals.  In 
fact, he denies ever injuring the ankle.  During his VA 
examination, the veteran made absolutely no complaints 
referable to his left ankle.  His posture was normal, as was 
range of motion of all joints (which the Board presumes to 
include the left ankle).  None of the private medical records 
associated with the claims file reflect any complaints of or 
treatment for left ankle symptoms.  The veteran's left ankle 
is simply asymptomatic.  Although degenerative joint disease 
was noted on the July 1999 X-ray report, there is no evidence 
of any limitation of motion.  Therefore, a compensable rating 
under Diagnostic Code 5003 cannot be assigned.  The complete 
lack of any left ankle symptomatology also makes the 
application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca to the veteran's claim for a 
compensable rating essentially unwarranted. 

Thus, in light of the above evidence, the Board concludes 
that the veteran's service-connected residuals of a left 
ankle fracture warrants no more than the noncompensable 
evaluation currently in effect.  In so deciding, 
consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 

assigned rating.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to a compensable rating for residuals of a left 
ankle fracture is denied.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 

